Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buonanno et al. (Germicidal Efficacy and Mammalian Skin Safety of 222-nm UV Light) in view of Gardner (US 20060261291 A1) and Choi et al. (US20220125963A1).
Buonanno discloses:
1. A Far UV C excimer bulb assembly, comprising;
an excimer bulb which generates a path of light in a plurality of wavelengths (Introduction: filtered excilamps, fig 1 shows the plurality of wavelengths).
Buonanno discloses a custom bandpass filter (Omega Optical, Brattleboro, VT) was used to remove essentially all but the dominant 222-nm wavelength emission (therefore remove all of the wavelengths of the light that are hazardous to human tissue).
Buonanno does not appear to disclose the number of filters used, their orientation, or a cut-off wavelength of 234 nm.
However, Gardner teaches a UV bulb (12, fig 1A-1D) that includes a  remote filter (13, par 40) that is curved around the bulb and therefore oriented perpendicular to the path of the light generated by said excimer bulb. While Gardner appears to teach that  such that a majority of the light strikes them with an incidence angle of zero degrees, Gardner does not explicitly appear to teach this limitation.
In the same field of UV bulbs, Choi teaches an excimer UV light source that emits light toward a bandpass filter, and that the angle on incidence is minimized.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to minimize the incidence angle in order to suppress the transmission of harmful UV rays (Choi: par 70).
Regarding the cut-off filter wavelength of 234 nm, Buonanno teaches a bandpass filter to remove essentially all but the dominant 222-nm wavelength emission. Choi teaches a bandpass filter pass light of wavelengths from 200 – 230 nm. Both references disclose that the wavelength of light transmitted is a result effective variable. That is, the transmitted light should have a wavelength range that kills the targeted microorganisms but does no harm to animal tissue and DNA. Accordingly, the cut-off wavelength of the filter is optimizable to cause the death of targeted microorganisms and to cause no harm to DNA.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the filters, including a cut-off wavelength of 234 nm, in order to increase the efficacy of the UV source without harming human tissue. 
Additionally, the instant application, a cylinder filter is considered the ideal filter (par 12). To approximate a curved filter, multiple flat filters are contemplated). However, this is simply making separable a filter that is disclosed in the prior art (MPEP 2144.04 Section V – “the use of a multi-piece construction instead of the single piece structure disclosed in the prior art would be merely a matter of obvious engineering choice”).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the shape and orientation of the filter as taught by Gardner to construct the bulb and filter of Buonanno in order to produce a bulb that can kill bacteria without harming human cells in skin tissue.

Modified Buonanno discloses:
2. The Far UV C excimer bulb assembly of Claim 1 where the said at least two filters are three (3) filters (MPEP 2144.04 Section V – “the use of a multi-piece construction instead of the single piece structure disclosed in the prior art would be merely a matter of obvious engineering choice”).
Modified Buonanno discloses:
3. The Far UV C excimer bulb assembly of Claim 1 where the said at least two filters are four (4) filters (MPEP 2144.04 Section V – “the use of a multi-piece construction instead of the single piece structure disclosed in the prior art would be merely a matter of obvious engineering choice”).
Modified Buonanno discloses:
4. The Far UV C excimer bulb assembly of Claim 1 further including a mirror (Gardner: 19, fig 1A).
Modified Buonanno discloses:
5. The Far UV C excimer bulb assembly of Claim 4 wherein said mirror is curved (Gardner: fig 1C).
Modified Buonanno discloses:
6. The Far UV C excimer bulb assembly of Claim 4 but not that said mirror is plated on said bulb.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to coat the reflector to the bulb as it was a well-known reflector configuration (see Mii reference).
	
Buonanno discloses
7. A Far UV C excimer bulb assembly, comprising:
excimer bulb which emits at least two wavelengths of light (Introduction: filtered excilamps, fig 1 shows the plurality of wavelengths).
Buonanno discloses a custom bandpass filter (Omega Optical, Brattleboro, VT) was used to remove essentially all but the dominant 222-nm wavelength emission (therefore remove all of the wavelengths of the light that are hazardous to human tissue).
Buonanno does not appear to disclose the number of filters used or their orientation, or that the curved filter has a cut-off wavelength of 234 nm.
However, Gardner teaches a UV bulb (12, fig 1A) that includes a  remote filter (13, par 40) that is curved (has an arc) around the bulb and therefore oriented perpendicular to the path of the light generated by said excimer bulb. While the bulb of Gardner is ‘within’ the curved filter, it does not appear to be centered within the filter.
In the instant application, a cylinder filter is considered the ideal filter (par 12). To approximate a curved filter, multiple flat filters are contemplated). However, this is simply making separable a filter that is disclosed in the prior art (MPEP 2144.04 Section V – “the use of a multi-piece construction instead of the single piece structure disclosed in the prior art would be merely a matter of obvious engineering choice”).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the shape and orientation of the filter as taught by Gardner to construct the bulb and filter of Buonanno in order to produce a bulb that can kill bacteria without harming human cells in skin tissue.
In the same field of UV bulbs, Choi teaches an excimer UV light source that emits light toward a bandpass filter, and that the angle on incidence is minimized.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to minimize the incidence angles in order to suppress the transmission of harmful UV rays (Choi: par 70). Examiner notes that centering the bulb within the filter is an obvious arrangement in order to minimize incidence angles.
Regarding the cut-off filter wavelength of 234 nm, Buonanno teaches a bandpass filter to remove essentially all but the dominant 222-nm wavelength emission. Choi teaches a bandpass filter pass light of wavelengths from 200 – 230 nm. Both references disclose that the wavelength of light transmitted is a result effective variable. That is, the transmitted light should have a wavelength range that kills the targeted microorganisms but does no harm to animal tissue and DNA. Accordingly, the cut-off wavelength of the filter is optimizable to cause the death of targeted microorganisms and to cause no harm to DNA.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the filters, including a cut-off wavelength of 234 nm, in order to increase the efficacy of the UV source without harming human tissue. 


Modified Buonanno discloses:
8. The Far UV C excimer bulb assembly of Claim 7 wherein said curved filter (340) is a cylinder (Gardner: fig 1A).
Modified Buonanno does not explicitly show a bulb positioned at the center of said cylindrical filter. However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the bulb in the center of the cylindrical filter since that is an obvious arrangement that would minimize the incidence angles or light emitted from the bulb.
Examiner notes also that well-known bulbs such as T-12 fluorescent bulbs often included optical filters coated onto the bulb in order to cut-off harmful wavelengths. Such bulbs would be arranged such that the bulb is centered within the cylindrical filter. 
Modified Buonanno discloses:
9. The Far UV C excimer bulb assembly of Claim 7 but not wherein said curved filter is a semi-cylinder.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a semi-cylinder as it was an obvious variation of a whole cylinder.
	
Modified Buonanno discloses:
10. The Far UV C excimer bulb assembly of Claim 9 further includes a mirror (Gardner: 19).
Modified Buonanno discloses:
11. The Far UV C excimer bulb assembly of Claim 10 wherein said mirror is curved (Gardern:fig 1A).
Modified Buonanno discloses:
12. The Far UV C excimer bulb assembly of Claim 10 but not that said mirror is plated on said bulb.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to coat the reflector to the bulb as it was a well-known reflector configuration (see Mii reference).
Modified Buonanno discloses:
13. (New) The Far UV C excimer bulb assembly of claim 1 wherein said wavelength of said beam of filtered UV C light passed through each of said at least two filters is shorter than 234nm (Buonanno: 222nm).

Modified Buonanno discloses:
14. (New) The Far UV C excimer bulb assembly of claim 1 wherein said beam of filtered UV C light passed through each of said at least two filters merge (Gardner: via the reflector – examiner also notes that a single beam does not travers more than one filter, see 122(a) above).
Modified Buonanno discloses:
15. (New) The Far UV C excimer bulb assembly of claim 1, but not wherein said at least two filters are separated from said krypton-chlorine excimer bulb a distance sufficient to minimize the off-angle beams of light from striking said at least two filters.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to separate the filters by a distance large enough so that the beams travel perpendicular through the filters.
	
Modified Buonanno discloses:
16. (New) The Far UV C excimer bulb assembly of claim 7 wherein said selected far UV C wavelengths of light which pass perpendicularly through said curved filter are shorter than 234nm (Buonanno: 222nm).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buonanno et al. (Germicidal Efficacy and Mammalian Skin Safety of 222-nm UV Light), Gardner (US 20060261291 A1) and Choi et al. (US20220125963A1) in view of Bommel et al. (US20180180226A1).
Regrading claims 17 and 18, modified Buonanno discloses the Far UV C excimer bulb assembly of claim 1/7. Modified Buonannno does not disclose the excimer bulb has a translucent face.
However, in the same field, Bommel discloses a UV light source including a bulb with a translucent face (par 65, par 70).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the translucent bulb of Bommel in order to diffuse the UV light so that the radiation pattern is more uniform (Bommel: par 70).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection relies upon an additional references to teach the matter specifically challenged in the argument.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875